Citation Nr: 0811749	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  03-16 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to November 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2002 by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  In May 2005 the Board remanded this 
claim for further development, and in October 2006 the Board 
denied the claim.  The veteran filed a timely appeal with the 
Court of Appeals for Veterans Claims (Court), and by order 
dated November 2007, the Court remanded the claim to the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed:  the most recent VA 
examination record was performed in December 2005, and the 
Board finds that a new examination is needed to determine the 
current severity of the veteran's left knee disability and to 
clarify ambiguities presented in the December 2005 
examination record.  See 38 U.S.C.A. § 5103A(d).  Although 
the December 2005 VA examination record reports the veteran's 
range of motion, the examination record does not indicate 
whether the veteran had pain on motion.  In light of the 
varying range of motion findings contained in the record and 
in consideration of DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995) and 38 C.F.R. §§ 4.40 and 4.45, the Board finds that a 
new exam is needed to determine if the veteran has any 
functional loss due to pain.  See 38 U.S.C.A. § 5103A(d).  
Additionally, the Board finds that an opinion is needed to 
clarify whether the veteran has any residuals of the 
September 2003 debridement, other than limitation of motion, 
and to specify what other, if any, functional impairments 
result from the left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records 
dating from December 28, 2005, forwards.  
Additionally, ask the veteran about the 
existence of any outstanding private 
treatment records.  

2.  Schedule the veteran for a VA 
orthopedic exam to determine the current 
severity of his left knee disability.  
Range of motion should be stated, 
including both full range of motion, and 
any functional loss of range of motion 
due to symptoms such as pain or weakness.  
The examiner is also requested to state 
whether the veteran has residuals of 
debridement and to report all functional 
impairments caused by the left knee 
disability.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished, and the examiner is 
requested to report complaints and 
clinical findings in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



